05/13/2019
                 IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                     March 6, 2019 Session

                                   APRIL H. v. SCOTT H.

                Appeal from the Chancery Court for Rutherford County
                  No. 17CV-281      Howard W. Wilson, Chancellor
                       ___________________________________

                              No. M2018-00759-COA-R3-CV
                          ___________________________________


This is a divorce case. Wife filed for divorce in February 2017 after twelve years of
marriage. Following a three-day trial, the trial court ordered Husband to pay $1000 in
transitional alimony to Wife for six months and $500 per month for the following six
months. The trial court also entered a permanent parenting plan for the parties’ two
minor children naming Husband primary residential parent. Husband received 233 days
of parenting time, and Wife received 132 days. Wife appeals. Discerning no error, we
affirm.

       Tenn. R. App. 3 Appeal as of Right; Judgment of the Chancery Court is
                            Affirmed and Remanded.

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Mitchell E. Shannon, Murfreesboro, Tennessee, for the appellant, April H.1

Heather G. Parker, Murfreesboro, Tennessee, for the appellee, Scott H.


                                             OPINION

                                       I.      Background

       April H. (“Appellant” or “Wife”) and Scott H. (“Appellee” or “Husband”) were
married on August 20, 2005. Two minor children, J.H. (age 11) and L.H (age 6), were
born to the marriage. Wife has two children from previous relationships, K.S. (age 20)
       1
           Due to the sensitive nature of the facts we use the parties’ last initial and the children’s
initials to protect their anonymity.
and D.S. (age 16). During the marriage, Wife worked small jobs (i.e., fast food), but she
was primarily a stay-at-home mom. Husband works for TVA; his gross monthly income
was approximately $9,332.12 at the time of trial. In 2011, Wife earned an online
bachelor’s degree in marketing. At the time of the hearing, Wife was 37 years old, and
Husband was 41 years old.

       Wife filed a complaint for divorce on February 23, 2017 alleging irreconcilable
differences and inappropriate marital conduct. Prior to filing her complaint, Wife filed a
petition for an order of protection alleging that Husband abused J.H. and D.S. The trial
court entered an ex parte order of protection, which was subsequently consolidated with
the divorce case. On March 8, 2017, Husband filed an answer to Wife’s petition for
order of protection denying any abuse. Husband also filed a proposed parenting plan,
wherein he asked the court to grant equal parenting time to the parties. On March 10,
2017, Husband filed an answer and counter-complaint for divorce alleging irreconcilable
differences and inappropriate marital conduct. The pendente lite matters were heard by a
special master, who dismissed the order of protection and granted a temporary parenting
schedule giving each parent equal parenting time according to Husband’s proposed
parenting plan. The parties settled the division of marital property in mediation but were
unable to agree on a parenting plan and alimony.

        According to Wife, one of the major problems in the marriage was the way
Husband treated her son D.S. D.S. exhibited severe behavioral issues throughout the
parties’ marriage and was removed from multiple schools for fighting. At times, D.S.’s
behavior was so volatile that he was confined to his bedroom for his own safety and the
safety of others in the home. D.S.’s behavior and the parties’ attempts to manage his
behavior strained the marital relationship. At one point, D.S. went to live with his
grandmother in Michigan; however, this arrangement did not last. Wife then sent D.S. to
live at Good Sheppard Children’s Home.

       The parties separated in April 2017, and Husband moved into an apartment near
J.H. and L.H.’s school. In June 2017, following the parties’ separation, D.S. returned to
live with Wife in the marital home. On August 11, 2017, Husband filed an emergency
motion for a restraining order to keep D.S. away from the two younger children.
According to Wife, L.H. made an allegation that D.S. had done “something down there.”
There was a DCS investigation, and the matter was eventually heard by a special master,
who held that there was no proof that D.S. had harmed the children. The emergency
motion was dismissed, but the special master’s ruling, which was later confirmed by the
trial court’s order of September 27, 2017, provided that D.S. was not to be left
unsupervised with the minor children.

       On November 1, 2, and December 21, 2017, the trial court heard all pending
matters. On January 29, 2018, the trial court issued its memorandum and order. As is
relevant to this appeal, the trial court named Husband primary residential parent for L.H.
                                             -2-
and J.H. Under the permanent parenting plan, Husband received 233 days of parenting
time, and Wife received 132 days. The trial court ordered Husband to pay transitional
alimony in the amount of $1,000 per month for six months and $500 per month for the
following six months. Wife filed a motion for new trial, which the trial court denied.
She appeals.

                                       II.    Issues

   Wife presents the following issues on appeal:

   1. Whether the trial court erred in its award of alimony to Appellant.

   2. Whether the trial court abused its discretion in significantly reducing
      Appellant’s parenting time.

In the posture of Appellee, Husband requests attorneys’ fees on appeal.

                               III.   Standard of Review

       This case was tried by the court sitting without a jury. As such, we review the trial
court’s findings of fact de novo on the record with the presumption that those findings are
correct, “unless the preponderance of the evidence is otherwise.” Tenn. R. App. P. 13(d).
We review the trial court’s conclusions of law de novo with no presumption of
correctness. Gonsewski v. Gonsewski, 350 S.W.3d 99, 105-106 (Tenn. 2011); Hyneman
v. Hyneman, 152 S.W.3d 549, 553 (Tenn. Ct. App. 2003).

                                      IV.    Analysis

                                      A.     Alimony

       Wife argues that the trial court erred in awarding her transitional alimony of
$1,000 for six months and $500 for the following six months. She contends that the trial
court should have awarded rehabilitative alimony of $1,000 per month for four years.
Concerning its award of alimony, the trial court’s order states in relevant part:

       [Wife] has both the ability and the education necessary to earn a steady
       living. Further, she has minimal debt, and no debt associated with her
       home. Considering her bona fide expenses of $1,477 per month, as well as
       the assets granted to her in the parties’ division of property and the income
       and expenses of the Husband, the court finds that [Wife] should be entitled
       to transitional alimony for the purpose of assisting with her expenses as she
       obtains regular employment. Beginning on February 1, 2018, support shall
       be paid to [Wife] by [Husband] in the amount of $1,000 per month for a
                                             -3-
      period of six months, then reduced to $500.00 per month for an additional
      six months.

       Tennessee recognizes four types of alimony: rehabilitative alimony, transitional
alimony, alimony in futuro, and alimony in solido. Tenn. Code Ann. § 36-5-121(d)(1).
Each type of alimony addresses a specific need. Alimony in futuro and alimony in solido
are the two forms of “long term or more open-ended support.” Burlew v. Burlew, 40
S.W.3d 465, 471 (Tenn. 2001) (citing Waddey v. Waddey, 6 S.W.3d 230, 232 (Tenn.
1999)). By contrast, rehabilitative alimony is short-term support that enables a
disadvantaged spouse to acquire additional education or training so that the spouse can
achieve a standard of living comparable to the standard of living that existed during the
marriage or the post-divorce standard of living expected to be available to the other
spouse. See Tenn. Code Ann. § 36-5-121(e)(1). See also Robertson v. Robertson, 76
S.W.3d 337, 340-41 (Tenn. 2002); Riggs v. Riggs, 250 S.W.3d 453, 456 n. 4 (Tenn. Ct.
App. 2007). The purpose of rehabilitative alimony is to assist the disadvantaged spouse
in becoming self-reliant following a divorce. Gonsewski v. Gonsewski, 350 S.W.3d 99,
108 (Tenn. 2011); Robertson, 76 S.W.3d at 340-41; Isbell v. Isbell, 816 S.W.2d 735,
738-39 (Tenn. 1991).

       Where economic rehabilitation is unnecessary, transitional alimony may be
awarded. In contrast to rehabilitative alimony, which is designed to increase an
economically disadvantaged spouse’s capacity for self-sufficiency, transitional alimony
is designed to aid a spouse who already possesses the capacity for self-sufficiency but
needs financial assistance to adjust to the economic consequences of establishing and
maintaining a household without the benefit of the other spouse’s income. Gonsewski,
350 S.W.3d at 109 (emphasis added). Transitional alimony assists the disadvantaged
spouse with the transition to the status of a single person. Mayfield v. Mayfield, 395
S.W.3d 108, 115 (Tenn. 2012) (citations omitted); Miller v. McFarland, No. M2013-
00381-COA-R3-CV, 2014 WL 2194382, at *2 (Tenn. Ct. App. May 23, 2014).

        “[T]rial courts in Tennessee have broad discretion to determine whether spousal
support is needed and, if so, to determine the nature, amount, and duration of the award.”
Mayfield, 395 S.W.3d at 114 (citations omitted). As a result, “[a]ppellate courts are
generally disinclined to second-guess a trial judge’s spousal support decision unless it is
not supported by the evidence. . . .” Kinard v. Kinard, 986 S.W.2d 220, 234 (Tenn. Ct.
App. 1998). Instead, “[t]he role of an appellate court in reviewing an award of spousal
support is to determine whether the trial court applied the correct legal standard and
reached a decision that is not clearly unreasonable.” Broadbent v. Broadbent, 211
S.W.3d 216, 220 (Tenn. 2006). In other words, appellate courts decline to second-guess
a trial court’s spousal support decision absent an abuse of discretion. Robertson, 76
S.W.3d at 343. An abuse of discretion occurs when the trial court causes an injustice by
applying an incorrect legal standard, reaches an illogical result, resolves the case on a
clearly erroneous assessment of the evidence, or relies on reasoning that causes an
                                            -4-
injustice. Wright ex rel. Wright v. Wright, 337 S.W.3d 166, 176 (Tenn. 2011);
Henderson v. SAIA, Inc., 318 S.W.3d 328, 335 (Tenn. 2010). The abuse of discretion
standard does not permit an appellate court to substitute its judgment for that of the trial
court, but “reflects an awareness that the decision being reviewed involved a choice
among several acceptable alternatives, and thus envisions a less rigorous review of the
lower court’s decision and a decreased likelihood that the decision will be reversed on
appeal.” Henderson, 318 S.W.3d at 335 (quoting Lee Medical, Inc. v. Beecher, 312
S.W.3d 515, 524 (Tenn. 2010)). Consequently, when reviewing a discretionary decision
by the trial court, such as an alimony determination, the appellate court should presume
that the decision is correct and should review the evidence in the light most favorable to
the decision. Gonsewski, 350 S.W.3d at 105-06; Loewen v. Loewen, No. M2014-02501-
COA-R3-CV, 2015 WL 6438753, at *2 (Tenn. Ct. App. Oct. 22, 2015).

      The Legislature has outlined several factors for courts to consider in determining
whether to award spousal support and, if so, the nature, amount, length, and manner of
payment thereof, to wit:

       (1) The relative earning capacity, obligations, needs, and financial
       resources of each party, including income from pension, profit sharing or
       retirement plans and all other sources;
       (2) The relative education and training of each party, the ability and
       opportunity of each party to secure such education and training, and the
       necessity of a party to secure further education and training to improve such
       party's earnings capacity to a reasonable level;
       (3) The duration of the marriage;
       (4) The age and mental condition of each party;
       (5) The physical condition of each party, including, but not limited to,
       physical disability or incapacity due to a chronic debilitating disease;
       (6) The extent to which it would be undesirable for a party to seek
       employment outside the home, because such party will be custodian of a
       minor child of the marriage;
       (7) The separate assets of each party, both real and personal, tangible and
       intangible;
       (8) The provisions made with regard to the marital property, as defined in §
       36-4-121;
       (9) The standard of living of the parties established during the marriage;
       (10) The extent to which each party has made such tangible and intangible
       contributions to the marriage as monetary and homemaker contributions,
       and tangible and intangible contributions by a party to the education,
       training or increased earning power of the other party;
       (11) The relative fault of the parties, in cases where the court, in its
       discretion, deems it appropriate to do so; and

                                           -5-
       (12) Such other factors, including the tax consequences to each party, as are
       necessary to consider the equities between the parties.

Tenn. Code Ann. § 36-5-121 (i). Although each of these factors must be considered
when relevant to the parties’ circumstances, “the two that are considered the most
important are the disadvantaged spouse’s need and the obligor spouse’s ability to pay.”
Gonsewski, 350 S.W.3d at 110 (quoting Riggs, 250 S.W.3d at 457).

       In reaching its decision to award transitional alimony to Wife, the trial court
considered all of the factors outlined in Tennessee Code Annotated section 36-5-121(i).
As set out in its order, supra, the trial court discussed the parties’ property settlement
agreement, under which Wife received more assets than Husband. Specifically, Wife
received: (1) the unencumbered marital home, with an approximate value of $160,000;
(2) $60,000 from Husband’s 401(k); (3) half of Husband’s TVA pension worth
approximately $48,000; (4) three savings accounts totaling over $8,800; and (5) two cars.

        The trial court found that Wife has no mental or physical condition that prohibit
her from working full time. Wife obtained a bachelor’s degree in marketing during the
marriage, and the trial court considered Wife’s education in determining that she “has the
ability to transition into a job that will provide her with a stream of income necessary to
meet her monthly financial needs, which amount to $1,477.00 per month.” Wife was
advised by the special master in April 2017 that she should begin looking for
employment. In awarding transitional alimony, the trial court reiterated that Wife will
need to seek employment. Nonetheless, Wife maintains that she has no ability to earn
sufficient income to cover her monthly expenses of $1,477 per month.2 Wife has a
bachelor’s degree. She testified that after earning her degree, she obtained employment
in the marketing field. Wife is able bodied and under the age of 40. Based on the
division of marital property, she has minimal debt and no mortgage obligations.
Although she will need to procure employment, the record shows that she is capable of
doing so. As such, the trial court’s award of transitional alimony is appropriate.

       As discussed above, transitional alimony is designed to aid a spouse who already
possesses the capacity for self-sufficiency but needs financial assistance to adjust to the
economic consequences of establishing and maintaining a household without the benefit
of the other spouse’s income. Gonsewski, 350 S.W.3d at 109. This is the scenario
presented here. $1,000 in transitional alimony for six months tapering to $500 per month
for six additional months will give Wife the time to find employment and the motivation
to do so. As such, we conclude that the trial court did not abuse its discretion in the type,
amount or duration of alimony.

                                        B.       Parenting Time

       2
           The parties do not appeal the trial court’s finding that Wife’s monthly expenses total $1,477.
                                                    -6-
       Wife also appeals the trial court’s allocation of parenting time for the parties’
minor children. Decisions regarding parenting arrangements are factually driven and
require careful consideration of numerous factors. Holloway v. Bradley, 190 Tenn. 565,
230 S.W.2d 1003, 1006 (1950); Brumit v. Brumit, 948 S.W.2d 739, 740 (Tenn. Ct. App.
1997). Therefore, determining the details of parenting plans is “peculiarly within the
broad discretion of the trial judge.” Suttles v. Suttles, 748 S.W.2d 427, 429 (Tenn. 1988)
(internal citations omitted). As the Tennessee Supreme Court has stated,

      [i]t is not the function of appellate courts to tweak a visitation order in the
      hopes of achieving a more reasonable result than the trial court. Appellate
      courts correct errors. When no error in the trial court’s ruling is evident
      from the record, the trial court’s ruling must stand. This maxim has special
      significance in cases reviewed under the abuse of discretion standard. The
      abuse of discretion standard recognizes that the trial court is in a better
      position than the appellate court to make certain judgments. The abuse of
      discretion standard does not require a trial court to render an ideal order,
      even in matters involving visitation, to withstand reversal. Reversal should
      not result simply because the appellate court found a “better” resolution.
      An abuse of discretion can be found only when the trial court’s ruling falls
      outside the spectrum of rulings that might reasonably result from an
      application of the correct legal standards to the evidence found in the
      record.

Eldridge v. Eldridge, 42 S.W.3d 82, 88 (Tenn. 2001) (internal citations omitted); see also
Armbrister v. Armbrister, 414 S.W.3d 685, 692-93 (Tenn. 2013).

       “[C]ustody and visitation arrangements are among the most important decisions
confronting a trial court in a divorce case. The needs of the children are paramount;
while the desires of the parents are secondary.” Gaskill v. Gaskill, 936 S.W.2d 626, 630
(Tenn. Ct. App. 1996). As set out in Tennessee Code Annotated section 36-6-106(a), the
child’s best interest is the cardinal concern in setting a parenting plan.

      In a suit for annulment, divorce, separate maintenance, or in any other
      proceeding requiring the court to make a custody determination regarding a
      minor child, the determination shall be made on the basis of the best
      interest of the child. In taking into account the child’s best interest, the
      court shall order a custody arrangement that permits both parents to enjoy
      the maximum participation possible in the life of the child consistent with
      the factors set out in this subsection (a), the location of the residences of the
      parents, the child’s need for stability and all other relevant factors. The
      court shall consider all relevant factors, including the following, where
      applicable:
                                            -7-
      (1) The strength, nature, and stability of the child’s relationship with each
      parent, including whether one (1) parent has performed the majority of
      parenting responsibilities relating to the daily needs of the child;
      (2) Each parent’s or caregiver’s past and potential for future performance of
      parenting responsibilities, including the willingness and ability of each of
      the parents and caregivers to facilitate and encourage a close and continuing
      parent-child relationship between the child and both of the child’s parents,
      consistent with the best interest of the child. In determining the willingness
      of each of the parents and caregivers to facilitate and encourage a close and
      continuing parent-child relationship between the child and both of the
      child’s parents, the court shall consider the likelihood of each parent and
      caregiver to honor and facilitate court ordered parenting arrangements and
      rights, and the court shall further consider any history of either parent or
      any caregiver denying parenting time to either parent in violation of a court
      order;
                                              ***
      (7) The emotional needs and developmental level of the child;
      (8) The moral, physical, mental and emotional fitness of each parent as it
      relates to their ability to parent the child. . . ;

                                            ***
      (11) Evidence of physical or emotional abuse to the child, to the other
      parent or to any other person. The court shall, where appropriate, refer any
      issues of abuse to juvenile court for further proceedings;
      (12) The character and behavior of any other person who resides in or
      frequents the home of a parent and such person’s interactions with the
      child;
                                            ***
      (15) Any other factors deemed relevant by the court.

Tenn. Code Ann. § 36-6-106 (a) (emphasis added).

        On appeal, Wife contends that the parenting schedule set by the trial court denies
her “the maximum participation possible in the life of the child[ren].” Tenn. Code Ann. §
36-6-106 (a). The trial court awarded Husband 233 days of parenting time and Wife 132
days. Wife argues that the trial court should have equally divided the parenting time,
which was the arrangement under the temporary parenting plan. As set out in its order,
the trial court weighed the relevant statutory factors in determining the parenting
schedule. Tenn. Code Ann. § 36-6-106(a), supra. The trial court determined that several
of the factors did not weigh in favor of one party or the other. For example, the trial
court found that “both parents love their children very much, and neither parent disputes
this.” Although Wife made allegations that Husband physically abused the two boys, the
trial court determined that there was “no credible corroborating evidence to support such
                                           -8-
abuse.” The record supports this finding. Dr. Osborne, the children’s counselor, testified
that neither J.H. nor L.H. relayed any statements regarding abuse by Father.
Furthermore, a cursory DCS investigation found Wife’s allegations of abuse against
Husband to be unfounded.

        Regarding each parent’s “past and potential for future performance of parenting
responsibilities, including willingness and ability to facilitate and encourage a
relationship between the children and the other parent,” Tenn. Code Ann. § 36-6-106
(a)(2), the trial court found that this factor weighed in favor of Husband, to wit:

       The Special Master’s ruling of September 8, 2017 (confirmed by the Court
       on September 27, 2017) provides that [Wife’s] oldest child D.S., shall not
       be left alone unsupervised with the other children. The testimony shows
       that D.S. and J.H. continue to share a bedroom despite the order of this
       court. Although [Wife] claims that she did not understand the ruling and
       that the two boys merely sleep in the same bedroom and do not interact, the
       court finds that this explanation is not satisfactory. [Wife’s] ongoing
       violation of the previous court order indicates that she may have trouble
       abiding by orders in the future. Further, the children’s counselor, Dr.
       Osborne, testified that although there is evidence of parental alienation on
       the part of both parents, it is more clearly evident on the part of the [Wife].

With regard to meeting the emotional needs of the children, the trial court found that:

       [a]lthough both parents nurture the children’s emotional needs, [Wife]
       refuses to participate in counseling with the children despite being invited
       and encouraged to do so. The court finds that her decision to forego the
       counseling sessions is inexplicable and hampers the full range of benefits
       that counseling can provide. Further, as disclosed to the counselor by the
       children, [Wife] places her children ‘in the middle’ between her and
       [Husband] by her actions amounting to parental alienation. Her inability to
       act as a co-parent is detrimental to the children’s emotional well-being.

Dr. Osborne testified that Husband brought the children to therapy and although she was
concerned about parental alienation, the children were doing well. According to Dr.
Osborne, Wife only brought the children to see her on one occasion. Afterward, J.H.
reported to Dr. Osborne that Wife told J.H. not to tell Husband that he had been to
counseling. Dr. Osborne elaborated that both children described situations where they
heard each parent talk negatively about the other parent. However, the children seemed
more focused on the fact that Wife was interrogating them about their activities at
Husband’s house. Dr. Osborne’s testimony supports the trial court’s finding that
Husband is more adept at meeting the emotional needs of the children.

                                            -9-
       The trial court also determined that Husband’s “moral, physical, mental and
emotional fitness” as it relates to his ability to parent the children is superior to that of
Wife. She contends that the trial court is punishing her by reducing her time with the
children for her “human frailties [and] past mis-steps.” Her argument is indicative of the
problems outlined by the trial court throughout its ruling. Wife ardently complains that
she is being punished, but she never argues that spending more time with her is in the
children’s best interest. In fact, in her arguments to this Court, Wife spends very little
time discussing the children or their needs.

        The trial court found that the factor involving the character and behavior of
persons who reside in or frequent the home of a parent and interact with the children must
also favor Husband, and the record supports this finding. Of particular concern is Wife’s
ongoing relationship with her father, George Soles. Testimony reveals that Wife told
Husband that Mr. Soles assaulted and sexually molested her and her siblings.
Additionally, Wife’s daughter, K.S., testified that Wife told her to “watch out” for Mr.
Soles because he did inappropriate things with Wife and her siblings. Wife’s deposition
testimony revealed that during the pendency of the divorce, Wife left the children alone
with Mr. Soles to “test him to see if he would do anything.” Based on this evidence, the
trial court correctly determined that Wife’s decision was “incredibly inappropriate” and
could have exposed the children to danger. Unfortunately, leaving the children alone
with Mr. Soles was not Wife’s only poor decision with regard to who she allowed to
interact with the parties’ children.

        In addition to the issues with Mr. Soles, Wife reconnected with Jason Reed, K.S.’s
biological father, in 2014. According to Husband, Wife admitted to him that K.S.’s birth
was a product of rape. At the time K.S. was conceived, Wife was sixteen years old and
Mr. Reed was twenty-seven years old. Assuming arguendo that Wife’s relationship with
Mr. Reed was consensual, it was still illegal.3 Since 2017, Wife has seen Mr. Reed
repeatedly including having him to dinner at the marital residence. K.S. testified that
Wife has considered getting back together with Mr. Reed, and Wife did not deny her
intentions of becoming more serious in her relationship with Mr. Reed once the divorce
was finalized. Wife contends that “if the court believes the persons should not be around
the children, the remedy would be to exclude them from contact rather than reducing
Wife’s time.” Wife’s suggestion might be persuasive; however, in view of the evidence
that Wife ignored the prior order prohibiting unsupervised contact between D.S. and the
two younger children, it is not likely that Wife will comply with other no contact
mandates. From the totality of the circumstances, we conclude that the trial court did not
err in fashioning the parenting schedule.

                              C.      Attorneys’ Fees on Appeal

       3
         See Tenn. Code Ann. § 39-13-506. There is no indication in the record that Mr. Reed was ever
charged with a crime.
                                               - 10 -
       Both parties ask this Court to award their respective attorneys’ fees and costs on
appeal. Litigants must typically pay their own attorneys’ fees absent a statute or
agreement providing otherwise. See State v. Brown & Williamson Tobacco Corp., 18
S.W.3d 186, 194 (Tenn. 2000). However, an award of appellate attorney fees is a matter
that is within this Court’s sound discretion. Archer v. Archer, 907 S.W.2d 412, 419
(Tenn. Ct. App. 1995). In considering a request for attorney fees on appeal, we consider
the ability of the party seeking the fee award to pay such fees, his or her success on
appeal, whether the appeal was taken in good faith, and any other equitable factors
relevant in a given case. Moran v. Wilensky, 339 S.W.3d 651, 666 (Tenn. Ct. App.
2010)(citing Archer v. Archer, 907 S.W.2d 412, 419 (Tenn. Ct. App. 1995)).
Considering all of the relevant factors, we exercise our discretion to deny the parties’
requests for attorneys’ fees.
                                   V.     Conclusion

        For the foregoing reasons, we affirm the trial court’s order. The case is remanded
to the trial court for such further proceedings as may be necessary and are consistent with
this opinion. Costs of the appeal are assessed against Appellant, April H., for all of
which execution may issue if necessary.


                                                   _________________________________
                                                   KENNY ARMSTRONG, JUDGE




                                          - 11 -